              Case 2:17-cv-00714-RSL Document 125 Filed 08/17/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9 PREMERA,

10                            Plaintiff,                     No. 2:17-cv-00714-RSL
                      v.                                     STIPULATION FOR DISMISSAL
11
                                                             OF DEFENDANT LEXINGTON
   LEXINGTON INSURANCE COMPANY;                              INSURANCE COMPANY WITH
12
   BCS INSURANCE COMPANY; HOMELAND                           PREJUDICE
13 INSURANCE COMPANY OF NEW YORK;
   IRONSHORE SPECIALTY INSURANCE
14 COMPANY; RLI INSURANCE COMPANY;
   TRAVELERS CASUALTY AND SURETY
15 COMPANY OF AMERICA; AND RSUI
   INDEMNITY COMPANY,
16

17                             Defendants.
18
            Pursuant to Federal Rule of Civil Procedure 41(a)(1) and (2), Plaintiff Premera Blue
19
     Cross (“Premera”) and Defendant Lexington Insurance Company (“Lexington”) by and through
20
     their respective attorneys, hereby dismiss all claims, counterclaims and defenses asserted by and
21
     between Premera and Lexington with prejudice, with Premera and Lexington to bear their own
22
     fees and costs. Defendants BCS Insurance Company (“BCS”); Homeland Insurance Company
23
     Of New York (“Homeland”); Ironshore Specialty Insurance Company (“Ironshore”); RLI
24
     Insurance Company (“RLI”); Travelers Casualty and Surety Company of America (“Travelers”);
25
     and RSUI Indemnity Company (“RSUI”), by and through their respective attorneys, hereby
26
   stipulate to the dismissal. This stipulation does not apply to claims or counterclaims between
27 STIPULATION FOR DISMISSAL OF DEFENDANT LEXINGTON
                                                                                       Davis Wright Tremaine LLP
     INSURANCE COMPANY WITH PREJUDICE - 1                                                            L AW O FFICE S
     (17-CV-00714-RSL)                                                                        Suite 3300  920 Fifth Avenue
                                                                                             Seattle, Washington 98104-1610
                                                                                          (206) 622-3150  Fax: (206) 757-7700
             Case 2:17-cv-00714-RSL Document 125 Filed 08/17/21 Page 2 of 6




 1 Premera and any other remaining party in this litigation.

 2         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 3         DATED this 9th day of August, 2021.
 4

 5                                                By s/ Everett W. Jack, Jr.
                                                     Everett W. Jack, Jr., WSBA #47076
 6                                                   Davis Wright Tremaine LLP
                                                     1300 SW 5th Ave., Ste. 2400
 7
                                                     Portland, OR 97201-5682
 8                                                   Telephone: (503) 778-5218
                                                     Fax: (503) 778-5299
 9                                                   Email: everettjack@dwt.com
                                                     Attorneys for Defendants Lexington Insurance
10                                                   Company
11

12                                                By: s/ John R. Neeleman
                                                     John R. Neeleman, WSBA #19752
13                                                By: s/ Gwendolyn C. Payton
                                                     Gwendolyn C. Payton, WSBA #26752
                                                     Kilpatrick Townsend & Stockton LLP
14                                                   1420 5th Ave., Suite 3700
                                                     Seattle, Washington 98101
15                                                   Telephone: (206) 467-9600
                                                     Email: gpayton@kilpatricktownsend.com
16                                                   Email: jneeleman@kilpatricktownsend.com
                                                     Attorneys for Defendant/Counterclaim Plaintiff
17                                                   Premera
18

19

20

21

22

23

24

25

26

27 STIPULATION FOR DISMISSAL OF DEFENDANT LEXINGTON
                                                                                   Davis Wright Tremaine LLP
     INSURANCE COMPANY WITH PREJUDICE - 2                                                    L AW O FFICE S
     (17-CV-00714-RSL)                                                                Suite 3300  920 Fifth Avenue
                                                                                     Seattle, Washington 98104-1610
                                                                                  (206) 622-3150  Fax: (206) 757-7700
            Case 2:17-cv-00714-RSL Document 125 Filed 08/17/21 Page 3 of 6




                                            By: s/ Eliot Harris
 1                                             Eliot Harris, WSBA #36590
 2                                          By: s/ Rodney Umberger, Jr.
                                               Rodney Umberger, Jr., WSBA #24948
 3                                             Williams Kastner & Gibbs PLLC
                                               601 Union Street, Suite 4100
 4                                             2 Union Square
                                               Seattle, Washington 98101
 5                                             Telephone: (206) 628-6600
                                               Email: eharris@williamskastner.com
 6                                             Email: rumberger@williamskastner.com
                                            By: s/ Mary Jo Barry
 7
                                                Mary Jo Barry, pro hac vice
 8                                              Kaufman Dolowich & Voluck, LLP
                                                40 Exchange Place, 20th Floor
 9                                              New York, New York 10005
                                                Telephone: (212) 485-9600
10                                              Email: mbarry@kdvlaw.com
                                                Attorneys for Ironshore Specialty Insurance
11                                              Company
12

13                                          By: s/Jeremy Roland Schulze
                                               Jeremy Roland Schulze, WSBA #46670
14                                          By: s/Lawrence Gottlieb
                                                Lawrence Gottlieb, WSBA #20987
15                                              Betts Patterson & Mines
                                                701 Pike Street, Suite 1400
16                                              Seattle, Washington 98101
                                                Telephone: (206) 292-9988
17                                              Email: jschulze@bpmlaw.com
                                                Email: lgottlieb@bpmlaw.com
18
                                            By: s/ Douglas M Mangel
19                                              Douglas M. Mangel, Pro Hac Vice
                                                CLYDE & CO US LLP
                                                1775 Pennsylvania Avenue NW, 4th Floor
20                                              Washington, DC 20006
                                                Telephone: (202) 747-5120
21                                              Email: doug.mangel@clydeco.us
                                                Attorneys for RLI Insurance Company
22

23

24

25

26

27 STIPULATION FOR DISMISSAL OF DEFENDANT LEXINGTON
                                                                             Davis Wright Tremaine LLP
     INSURANCE COMPANY WITH PREJUDICE - 3                                              L AW O FFICE S
     (17-CV-00714-RSL)                                                          Suite 3300  920 Fifth Avenue
                                                                               Seattle, Washington 98104-1610
                                                                            (206) 622-3150  Fax: (206) 757-7700
            Case 2:17-cv-00714-RSL Document 125 Filed 08/17/21 Page 4 of 6




                                            By: s/ Joseph D. Hampton
 1                                              Joseph D. Hampton, WSBA #15297
 2                                              Betts Patterson & Mines
                                                701 Pike Street, Suite 1400
 3                                              Seattle, Washington 98101
                                                Telephone: (206) 292-9988
 4                                              Email: jhampton@bpmlaw.com
                                            By: s/ Andrew Oldis
 5                                              Andrew Oldis, pro hac vice
                                            By: s/ Matthew M Collibee
 6                                              Matthew M. Collibee, pro hac vice
                                            By: s/ Wayne E. Borgeest
 7
                                               Wayne E. Borgeest, pro hac vice
 8                                          By: s/ Joan Gilbride
                                                Joan Gilbride, pro hac vice
 9                                              Kaufman Borgeest & Ryan
                                                200 Summit Lake Drive
10                                              Valhalla, New York 10595
                                                Telephone: (914) 449-1091
11                                              Email: aoldis@kbrlaw.com
                                                Email: mcollibee@kbrlaw.com
12
                                                Email: wborgeest@kbrlaw.com
13                                              Email: jgilbride@kbrlaw.com
                                                Attorneys for Travelers Casualty and Surety
14                                              Company of America

15
                                            By: s/Alfred E. Donohue
16                                             Alfred E. Donohue, WSBA #32774
                                               Wilson Smith Cochran Dickerson
17                                             901 Fifth Avenue, Suite 1700
                                               Seattle, Washington 98164
18
                                               Telephone: (206) 623-4100
19                                             Email: Donohue@wscd.com
                                            By: s/ Marc Pearlman
20                                             Marc Pearlman, pro hac vice
                                               Kerns, Frost & Pearlman, LLC
21                                             2201 Waukegan Road, Suite 160
                                               Bannockburn, Illinois 60015
22                                             Telephone: (312) 261-4550
                                               Email: mpearlman@kfplegal.com
23                                             Attorneys for BCS Insurance Company

24

25

26

27 STIPULATION FOR DISMISSAL OF DEFENDANT LEXINGTON
                                                                              Davis Wright Tremaine LLP
     INSURANCE COMPANY WITH PREJUDICE - 4                                               L AW O FFICE S
     (17-CV-00714-RSL)                                                           Suite 3300  920 Fifth Avenue
                                                                                Seattle, Washington 98104-1610
                                                                             (206) 622-3150  Fax: (206) 757-7700
            Case 2:17-cv-00714-RSL Document 125 Filed 08/17/21 Page 5 of 6




                                            By: s/ Robert I Guite
 1                                              Robert J. Guite, WSBA #25753
                                                Sheppard Mullin Richter & Hampton
 2                                              4 Embarcadero Center, 17th Floor
                                                San Francisco, California 94111
 3                                              Telephone: (415) 434-9100
                                                Email: RGuite@sheppardmullin.com
 4                                              Attorneys for Homeland Insurance Company of
                                                New York
 5

 6                                          By: s/ Jennifer L. Crow
                                               Jennifer L. Crow, WSBA #43746
 7                                             Scheer Law Group LLP
 8                                             101 SW Main St, Suite 1600
                                               Portland, Oregon 97204
 9                                             Telephone: (503) 542-1200
                                               Email: jcrow@scheerlaw.com
10                                             Attorneys for RSUI Indemnity Company

11

12
                             [ORDER ON FOLLOWING PAGE]
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27 STIPULATION FOR DISMISSAL OF DEFENDANT LEXINGTON
                                                                           Davis Wright Tremaine LLP
     INSURANCE COMPANY WITH PREJUDICE - 5                                            L AW O FFICE S
     (17-CV-00714-RSL)                                                        Suite 3300  920 Fifth Avenue
                                                                             Seattle, Washington 98104-1610
                                                                          (206) 622-3150  Fax: (206) 757-7700
            Case 2:17-cv-00714-RSL Document 125 Filed 08/17/21 Page 6 of 6

 1

 2         Based on the above Stipulation, IT IS SO ORDERED.
 3         Dated this 17th day of August, 2021.
 4

 5
                                             Robert S. Lasnik
 6                                           United States District Judge
 7

 8

 9 Presented by:

10
   By s/ Everett W. Jack, Jr.
11 Everett W. Jack, Jr., WSBA #47076

12 Davis Wright  Tremaine LLP
   1300 SW 5th Ave., Ste. 2400
13 Portland, OR 97201-5682
   Telephone: (503) 778-5218
14 Fax: (503) 778-5299
   Email: everettjack@dwt.com
15
   Attorneys for Defendant Lexington Insurance Company
16

17

18

19

20

21

22

23

24

25

26

27



     STIPULATION FOR DISMISSAL OF DEFENDANT LEXINGTON
                                                                             Davis Wright Tremaine LLP
     INSURANCE COMPANY WITH PREJUDICE - 6                                              L AW O FFICE S
     (17-CV-00714-RSL)                                                          Suite 3300  920 Fifth Avenue
                                                                               Seattle, Washington 98104-1610
                                                                            (206) 622-3150  Fax: (206) 757-7700
